1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group 2 in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the grounds that “their mere difference is the distance relationships of mechanism components relative to a light valve or a prism”.  This is not found persuasive because the characterization of the difference between claims does not capture the significance of limitations on the structures being limited by the recited distance relationships.  The phrasing “mechanism components” dismisses the disparity between structural details of a bracket and structural details of separating optical components.  While the distance relationships of the mounting bracket produces no optical effect and is rather directed to mechanical systems, the distance relationships of separating the optical plate and prism relates to optical functionality and performance of the system.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,658,208 to Watanabe (hereinafter Watanabe) in view of US Pat. No. 10,042,145 to Maeda et al. (hereinafter Maeda).
Regarding claim 10, Watanabe discloses a light path adjustment mechanism (“an optical apparatus applying the focal-length adjusting unit”, Fig. 16), comprising: a bracket (deformable mirror 409 in Fig. 16 embodied as actuator structure 31 of Fig. 15A with frame member 32A); a carrier (“a thin plate member 32b, and four crank-like beam members 32c”, Fig. 15A-15C) disposed near the bracket; a first pair of flexible members (“four crank-like beam members 32c”, Fig. 15A-15C) disposed on the carrier, wherein only one side of two sides of the first pair of flexible members being provided with a first actuator (“thin plate member 32b and the beam members 32c are made with conductive materials and constitute the movable electrodes” & “When the movable electrodes are grounded and a high voltage is applied to a desired control electrode 34 in the substrate 33, electrostatic attractive forces are exerted at a part of the thin plate member 32b corresponding to the control electrode 34 and the beam member 32c connected thereto”; col. 12, ll. 13-65); a second pair of flexible members disposed between the 
Watanabe discloses the claimed invention as cited above though does not explicitly disclose: a minimum interval between a surface of the optical plate member and the prism is smaller than 3mm.  
Maeda discloses a minimum interval between a surface of the optical plate member (mirror surface 110, Fig. 8) and the prism (prism 130, Fig. 8) is smaller than 3mm (“a 1.11 mm DMD array 106 to DMD window gap, and a 1.0 mm gap between the DMD window and the bottom face 138 of the 45-45-90 degree prism 130”; col. 9, ll. 37-43).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a narrow spacing between a controllable mirror and prism as taught by Maeda with the system as disclosed by Watanabe.  The motivation would have been to provide a compact laser light generator permitting stacking and stitching (abstract & col. 9, ll. 37-43).
Regarding claim 11, Watanabe discloses the optical plate member is a lens or a mirror (Fig. 16).
Regarding claim 12, Watanabe discloses the claimed invention as cited above though does not explicitly disclose a minimum interval between a surface of the optical plate member and a surface of a light valve is smaller than 1 mm.  A prima facie case of obviousness exists 
Reducing the claimed distance to the specific range of under 1mm would have been expected to produce the same optical properties as the disclosed range while maintaining the critical compactness disclosed as advantageous in Watanabe.
Regarding claim 14, Watanabe discloses the bracket and the carrier are integrally formed as one piece (Fig. 15A-15C).
Regarding claim 18, Watanabe discloses the prism is a TIR Prism, an RTIR Prism, or a PBS prism (Fig. 16). The description of a prism as TIR and RTIR limit the functionality of the prism, not necessarily the operation of the system.
Regarding claim 19, Watanabe discloses the carrier including an inner frame and an outer frame disposed outside the inner frame (Figs. 15A-15C).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Maeda as applied to claim 10 above, and further in view of JP 2008-96932 to Kugo et al. (hereinafter Kugo).
Regarding claim 13, Watanabe discloses the claimed invention as cited above though does not explicitly disclose the bracket has an U-shaped profile.  
Kugo discloses the bracket (fixed portions 21a-21b, Figs. 1-3) has an U-shaped profile (Figs. 1-3).  Kugo supports flexible members holding an optical element via an asymmetrical U-shaped bracket.  
Given Applicant’s support for the “U-shaped” bracket in the originally-filed disclosure, a broadest reasonable interpretation of “U-shaped” does not require symmetry in the protrusions.  A base with two spaced-apart protrusions substantially disposed on a same plane constitutes a U-shape, in light of the Specifications.
.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Maeda as applied to claim 10 above, and further in view of US PG Pub. 2015/0043047 to Chikaoka (hereinafter Chikaoka).
Regarding claim 15, Watanabe discloses the claimed invention as cited above though does not explicitly disclose the first actuator has a first coil and a first magnet, and the second actuator has a second coil and a second magnet.
Chikaoka discloses the first actuator has a first coil (coil 6h, Fig. 2) and a first magnet (magnets 6j and 6k, Fig. 2), and the second actuator has a second coil (coil 6g, Fig. 2) and a second magnet (magnets 6j and 6k, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the magnetic actuator as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
Regarding claim 16, Chikaoka discloses  the first magnet and the second magnet are not disposed on the frame, but on a supporting structure mechanically isolated from the frame (Fig. 2).  There are no details of a bracket in Chikaoka, though the mechanical isolation of the magnets is critical to the operation of Chikaoka in order to allow the torsional forces generated by coils 6g and 6h to resonantly oscillate mirror 6b.  

Regarding claim 17, Chikaoka discloses the first coil (coil 6h, Fig. 2) is disposed on the optical plate member (support plate of mirror 6b, Fig. 2), and the second coil (coil 6g, Fig. 2) is disposed on the carrier (Fig. 2).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the magnetic actuator as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
Regarding claim 20, Chikaoka discloses the first pair of flexible members (shafts 6e connects frame 6d with frame 6f, Fig. 2) is connected between the inner frame and the outer frame, and the second pair of flexible members is connected between the outer frame and the bracket (shafts 6c connects frame 6d and frame 6a, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the actuator frames as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
 Re claim 1 



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, the prior art relates to various known systems separating moving optical elements, such as mirrors, from prism surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872